By the Court—
BROWN, C. J.,
delivering the opinion.
This case was heard in this Court, upon the demurrer to the libel for divorce. The cause assigned is cruel treatment of the wife by the husband. While we are not disposed to encourage the dissolution of the marriage relation, for every indiscreet act, harsh expression, or unkind word, spoken by one of the parties to the other, we feel constrained to hold that the declaration sets forth sufficient cause in this case to sustain the action, under our statute, and to authorize a total or a partial divorce, in the discretion of the jury, if the allegations are sustained on the hearing of the case. It is distinctly alleged that the husband kicked the wife with his *shoe, on the side of the head, knocking her from the chair where she was sitting, upon the floor, wounding and bruising her eye, head and face. This was certainly such cruel treatment as justified her appeal to the Courts.
But it is replied, that the declaration shows a condonation of this act, and that the parties lived together as husband and wife for months after this cruelty was inflicted. This is true, but the declaration also alleges, that this condonation was on condition •that he would never molest or maltreat her again, and that he afterwards not only cursed and abused her, but that he, without cause, accused her of criminal sexual intercourse with other men; and when she was in an advanced stage of pregnancy by him, and was almost ready to be confined, that he ordered her to leave his house and take her children with her, as he would not work for her and them any longer; and that, becoming alarmed for her personal safety and life, she took her children, ■ left his home and went to.her people. If there was a condonation on the condition stated, we hold that those acts were a clear violation of that condition.
The declaration may be subject to special demurrer for informality in the statement of time, place, etc., but it is amendable in this particular. We hold that a good cause of action is substantially set forth. Judgment affirmed.